Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-22 and 25 in the reply filed on 08/02/2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-8 and 23-24 directed to invention I non-elected without traverse.  Accordingly, claims 1-8 and 23-24 have been cancelled.
Detailed Action
Claims 9-22 and 25 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021, 06/10/2021, 12/19/2021, 04/03/2022, and 07/05/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 9-22 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record fails to explicitly (or expressly) anticipate or render obvious each limitation as
recited in claims 9 and 25. The closet prior art of record is Petry et al. (US patent
publication 2013/0329557, hereafter referred to as Petry) which is directed towards a
context of a data flow and states that the host processor updates the context. Also,
Raindel et al. (US patent publication 2016/0330301, hereafter referred to as Raindel) is
directed towards a computational accelerator looks up context information in a flow
state table. However, both Petry and Raindel fail to disclose independent claims 9 and 25 as a whole.  The remaining claims are allowed based upon their dependency.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465